PER CURIAM:
Victor Calderon appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants’ motion for summary judgment on Calderon’s complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act, 28 U.S.CA. §§ 1346, 2671-2680 (West 2006 & Supp. 2007). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Calderon v. Foster, No. 5:05-cv-00696, 2007 WL 1010383 (S.D.W.Va. Mar. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.